The Court put the case to the jury upon the simple question whether it was homicide by the prisoner or smcide by the deceased.
And, in determimng that question, he told them they were to bear in mind that there was not any evidence that the prisoner had had any tMng to do with obtaining the oil of tansy, except her statement.
. And though that statement had been made with all the solemnity of a consciousness of approaching death, and there- - fore entitled to the same weight as her testimony would have been if given personally before them, yet it'was not entitled to any more, and was to be weighed and tested as to its cred- - ibility by aE the other circumstances of the case.
Among those circumstances, and entitled to great weight, was her previous notoriously bad character; the bitter feelings of revenge toward him which she displayed even in her dying moments; her repeated avowals that she would commit" suicide if she should ever become thus pregnant with an illegitimate child; her knowledge at the time that she was thus-pregnant; and the testimony of the physicians that the oil of tansy was an acrid poison, calculated to take life, and not as medicine to produce abortion, only as such abortion might-flow incidentaEy from the convulsions wMch the poison might-, produce.
The prisoner was acqmtted.